DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Robert Tarcu on 3/09/2022.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

Claim 1. (Currently Amended) A system for producing a 3D image of an object, the system comprising:
a processor adapted to receive multi-view stereo photometric data, said multi-view photometric stereo data comprising a first set of image data, wherein said first set of image data comprises images captured by [[said]] a first camera at a plurality 
said processor being adapted to process said multi-view photometric stereo data using a photometric stereo approach with a formulation of [[the]] irradiance using a reflection model that models both diffuse and specular reflection, wherein
the photometric stereo approach determines a position of a surface of the object by using a signed distance function where the signed distance function determines a distance from a point to a surface, wherein the signed distance function is related to a surface normal: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where n(x) is the surface normal at 3D point x, d(x) is the signed distance function at the 3D point x and ∇ is a gradient operator, the signed distance function being substituted for the surface normal when modelling the irradiance.

Claim 2. (Currently Amended) [[A]] The system according to claim 1, wherien the processor is adapted to receive stereo image data, said stereo image data comprising a second set of image data, said image data comprising pairs of images, wherein each pair of images is an image taken by the first camera and an image taken by a second camera with a known position with respect to the first camera, the processor being adapted to determine [[the]] a global position of the first and second cameras for each pair of images.

Claim 3. (Currently Amended) [[A]] The system according to claim [[1]] 2, wherein the first and second cameras have different fields of view.

Claim 4. (Currently Amended) [[A]] The system according to claim 3, wherein the first and second cameras are provided on a mount that is moveable, said first camera is provided surrounded by a plurality of individual light sources, said individual light sources being controllable such that just one light source can be controlled to be on at any one time.

Claim 5. (Canceled)

Claim 6. (Currently Amended) [[A]] The system according to claim 3, wherein the surface is indicated when the signed distance function is at a minimum.

Claim 7. (Currently Amended) [[A]] The system according to claim [[5]] 2, wherein the processor processes the photometric stereo data using a volumetric approach, wherein [[the]] a volume containing the object is subdivided into voxels and the signed distance function is calculated per voxel.

Claim 8. (Currently Amended) [[A]] The system according to claim 7, wherein the processor is adapted to process the photometric stereo data using an iterative a voxel size is set to a first size and then subdivided further if the signed distance function is below a threshold.

Claim 9. (Currently Amended) [[A]] The system according to claim 7, wherein the processor is adapted to obtain an initial estimate of the signed distance function from the stereo image data.

Claim 10. (Currently Amended) [[A]] The system according to claim 7, wherein the processor is adapted to perform ray tracing a voxel towards the first camera or a light to determine an occlusion.

Claim 11. (Currently Amended) [[A]] The system according to claim 10, wherein the occlusion is determined from a change in sign of the signed distance function between voxels along the ray being traced.

Claim 12. (Currently Amended) [[A]] The system according to claim 2, wherein the processor is adapted to determine the irradiance using [[a]] the reflection model that models both diffuse and specular reflection using a parameter that indicates [[the]] shininess of the surface of the object.

Claim 13. (Currently Amended) A system for producing a 3D image of an object, the system comprising:
a processor adapted to receive multi-view stereo photometric data, said multi-view photometric stereo data comprising a first set of image data, wherein said first set of image data comprises images captured by a first camera at a plurality of positions with illumination from different illumination directions such that there are a plurality of images from a different illumination direction for each position of the first camera,
said processor being adapted to process said multi-view photometric stereo data using a photometric stereo approach with a formulation of irradiance using a reflection model that models both diffuse and specular reflection, wherein 
the processor is adapted to determine the irradiance using [[a]] the reflection model that models both diffuse and specular reflection using a Blinn Phong reflection model:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where u ∈ ℝ2 is [[the]] an image-plane projection of [[the]] 3D point x, ρ(x) indicates [[the]] an albedo, ak(x) indicates [[the]] an attenuation, c(x) indicates shininess and wk(x) is [[the]] a weighted half vector:
                        
                            
                                
                                    w
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            I
                                        
                                        -
                                    
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            +
                            m
                            i
                            n
                            
                                
                                    1
                                    ,
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    c
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            ε
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            v
                                        
                                        -
                                    
                                
                                
                                    q
                                
                            
                            
                                
                                    x
                                
                            
                        
                    			(3)
with vq(x) being [[the]] q−th viewing direction on [[the]] a volume for [[the]] camera position Cq and ℇ is a transition parameter.

Claim 14. (Currently Amended) [[A]] The system according to claim 13, wherein the processor is adapted to process a plurality of image pairs, wherein each image a same camera viewpoint illuminated from different illumination directions and the plurality of image [[pair]] pairs comprises images from different camera viewpoints, wherein a visibility weight is applied to each image pair.

Claim 15. (Currently Amended) [[A]] The system according to claim 14, wherein each image pair is processed to produce: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

and the visibility weighting is applied to bhk(x).

Claim 16. (Currently Amended) [[A]] The system according to claim 15, wherein the processor is adapted to solve the equation (7) as a weighted least squares problem.

Claim 17. (Currently Amended) [[A]] The system according to claim 16, wherein the processor is adapted to solve the least squares problem using an iterative process.

inspection apparatus comprising:
the system according to claim 1;
[[a]] the first camera;
a second camera; and
a plurality of spatially distributed light sources


Claim 19. (Currently Amended) A method for producing a 3D image of an object, the method comprising:
receiving multi-view stereo photometric data, said multi-view photometric stereo data comprising a first set of image data, wherein said first set of image data comprises images captured by [[said]] a first camera at a plurality of positions with illumination from different illumination directions such that there are a plurality of images from a different illumination direction for each position of the first camera; and[[,]]
processing said multi-view photometric stereo data using a photometric stereo approach with a formulation of [[the]] irradiance using a reflection model that models both diffuse and specular reflection, wherein
the photometric stereo approach determines a position of a surface of the object by using a signed distance function where the signed distance function determines a distance from a point to a surface, wherein the signed distance function is related to a surface normal: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where n(x) is the surface normal at 3D point x, d(x) is the signed distance function at the 3D point x and ∇ is a gradient operator, the signed distance function being substituted for the surface normal when modelling the irradiance.

Claim 20. (Currently Amended) A non-transitory carrier medium carrying computer readable instructions which, when [[run]] executed by a computer, cause [[a]] the computer to perform the method of claim 19.

ALLOWABLE SUBJECT MATTER

Claims 1 - 4, and 6 - 20 are allowed.

The following is an examiner's statement of reasons for allowance: independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“… said processor being adapted to process said multi-view photometric stereo data using a photometric stereo approach with a formulation of irradiance using a reflection model that models both diffuse and specular reflection, wherein the photometric stereo approach determines a position of a surface of the object by using a signed distance function where the signed distance function determines a distance from a point to a surface, wherein the signed distance function is related to a surface normal: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where n(x) is the surface normal at 3D point x, d(x) is the signed distance function at the 3D point x and ∇ is a gradient operator, the signed distance function being substituted for the surface normal when modelling the irradiance.”. 

The following is an examiner's statement of reasons for allowance: independent claim 13 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 13, either singly or in an obvious combination of references, in particular,
“…said processor being adapted to process said multi-view photometric stereo data using a photometric stereo approach with a formulation of irradiance using a reflection model that models both diffuse and specular reflection, wherein 
the processor is adapted to determine the irradiance using the reflection model that models both diffuse and specular reflection using a Blinn Phong reflection model:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where u ∈ ℝ2 is an image-plane projection of 3D point x, ρ(x) indicates an albedo, ak(x) indicates an attenuation, c(x) indicated indicates shininess and wk(x) is a weighted half vector:
            
                
                    
                        w
                    
                    
                        k
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        
                            
                                I
                            
                            -
                        
                    
                    
                        k
                    
                
                
                    
                        x
                    
                
                +
                m
                i
                n
                
                    
                        1
                        ,
                        
                            
                                
                                    
                                        1
                                        -
                                        c
                                        
                                            
                                                x
                                            
                                        
                                    
                                
                            
                            
                                ε
                            
                        
                    
                
                
                    
                        
                            
                                v
                            
                            -
                        
                    
                    
                        q
                    
                
                
                    
                        x
                    
                
            
        			(3)
with vq(x) being q−th viewing direction on a volume for camera position Cq and ℇ is a transition parameter.”.

The following is an examiner's statement of reasons for allowance: independent claim 19 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 19, either singly or in an obvious combination of references, in particular,
“…processing said multi-view photometric stereo data using a photometric stereo approach with a formulation of irradiance using a reflection model that models both diffuse and specular reflection, wherein
the photometric stereo approach determines a position of a surface of the object by using a signed distance function where the signed distance function determines a distance from a point to a surface, wherein the signed distance function is related to a surface normal: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where n(x) is the surface normal at 3D point x, d(x) is the signed distance function at the 3D point x and ∇ is a gradient operator, the signed distance function being substituted for the surface normal when modelling the irradiance.”

The closest prior art discovered is the combination of 


However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claims 1, 13, or 19 either singly or in an obvious combination. Accordingly, claims 1, 13, and 19 are allowed.

Claims 2 – 4, 6 – 12, 14 - 18, and 20 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724. The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616